DETAILED ACTION
This action is in response to the claims filed on 08/31/2021.
Claim 1 has been amended. Claim 14 has been canceled.
Claims 1-13 and 15-17 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, recites “the handheld mobile computer is further configured to generate an indication indicating a dosage adjustment for the inhaler, based on lung volume”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in the Applicant’s specification [Fig. 1], [p. 3, line 3-12], [p. 7, line 17-23], the lung volume is received by the computer as an automatic input (60) while the dose adjustment is based on at least one parameter (24) [p. 5, line, 1-2, 25-27], [p. 6, line 24,-27] to include all manual inputs,  parameter (24) includes lung function but nowhere in the written description indicates lung volume is included in parameter (24). There no description of adjusting a dosage for the inhaler based on lung volume. The dependent claims 2-13 and 15-17 inherit the deficiency of their respective parent claim. Appropriate correction is required.
Claim 9 recites “wherein the lung volume is added manually by a user to the system”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in the Applicant’s [p. 3, line 10-12], [p. 7, line 17-25], the lung volume is received by the computer as an automatic input (60) while in [p. 5, line 25-27], parameter (24) which includes lung function maybe added manually [p. 8, line 28-32], [p. 14, line 8-14], in addition to other manually input information and parameters such as from a user diary. Accordingly, there is a distinction between manual input that includes the measured parameters (24) and automatic input (60) as such there is no disclosure that the lung volume is added manually. Appropriate correction is required.  
  Claim 11 recites “wherein the computer is further configured for providing reports or logged information regarding a user's condition based on the lung volume”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. The specification [p.4, line 12-14], [p. 9, line 9-11] disclose a report is provided based on measured parameter (24) while nowhere in the specification indicates that measured parameter (24) includes lung volume, therefore the report is based on measured parameters (24) but not based on lung volume. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Madjd et al. (US 2015/0269348 A1 – “Madjd”) in view of Krasilchikov et al. (US 2007/0239058A1 – “Krasilchikov”) in view of Hartlaub et al. (US 2001/0037083 Al –“Hartlaub”)

Regarding Claim 1 (Currently Amended), Madjd teaches a computer controlled dosage system, for dosage adjustment for a mobile, hand held, inhaler for delivering a dosage of a medicine to a user Madjd discloses care and action plan for asthma patient created using a cell/mobile phone and an inhaler to adjust the dose of medication (Madjd: [0074]; patients can , the system comprising:
a handheld mobile computer separate from the inhaler, …, the handheld mobile computer being configured for a two-way communication electronically with a remote memory for sending and receiving information to and from patient medical records of the remote memory for storage in a memory of the handheld mobile computer, and the handheld mobile computer being configured to receive a manual input for storage in the memory of the handheld mobile computer Madjd discloses a handheld computer device (smartphone) and communications interface configured for a two-way communication with a remote memory storing users data such as medical records and to receive information to be stored on the local device storage of the users device (Madjd: [Fig 1, 5 A, 11A], [0037]; The systems and methods of the disclosure can include an application capable of performing health management-related functions, [0041], [0043]; The application can be installed, updated, and maintained as a computer program or application. The application can be downloaded to a computing device, for example, a smartphone, tablet, a hardware component, or a peripheral device of the user…, [0068]; The user interface can allow individual users to access information... which can be stored locally, for example, on the device 101 of the user, or on a local storage device 102, or remotely, for example, in the user data storage or memory location 105, by third party service provider 107, or by another entity interacting with the system 100, such as a medical records system, [0078], [0081])
wherein the handheld mobile computer is configured to create a data set setting a plurality of levels of different dosages of medicine, by configuring a treatment plan that is established according to at least one of legislation, a national requirement and a national standard, based on the medicine used by the inhaler, the information from the patient's medical records of the remote memory, and the manual input Madjd discloses a health management system that is implemented user device (e.g. mobile device, smartphone) for creating an action plan(s) that is/are associated with a plurality of zones based on level of severity where each zone is complying with the national/local regulations and associated with data such medication type, usage (dose, frequency), flow reading, etc., to create the different dose settings according to the zone configuration (Madjd: [Fig. 3-5, 11A], [0045]; The action plan can be a plan developed by a user, such as patient, or a healthcare provider, to help control the patient's health condition, [0046]; The action plan can include a plurality of zones determined by, for example, the user such as a patient together with a healthcare provider. The number of zones can be, for example, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more… the health management plan can be configured to comply with local regulations… an action plan in the United States can include 3 zones, for example, green, yellow, and red, as shown in FIG. SC. In, [0051]; Each zone can correspond to a set of actions to be taken by the user. For example, the action plan can include instructions about medications, such as names of medications, how much to take, and when to take…, [0054], [0060]-[0061], [0078]; the health management system can be stand-alone …the system can display a list of pre-configured action plan recommendations… based on recommendations of the National Institutes of Health (NIH) or a national health organization or authority for a specific region or country, [0088], [0089]; the action plan can be started as a result of one or more user inputs, [0092], [0102]; the action plan or prescription can be a mobile-generated action plan or prescription, [0122], [0130]) 
wherein the handheld mobile computer is further configured to store the data set in the memory of the handheld mobile computer Madjd discloses a configuration for each zone plan using information associated with the zone where the plan is created using a mobile device and 
wherein the handheld mobile computer is further configured to generate an indication indicating a dosage adjustment for the inhaler, based … on one of the plurality of levels of dosage of the data set, the indication indicating one of the plurality of levels of dosage of the data set as the dosage adjustment for the inhaler Madjd discloses dosage adjustment based on information provided such as flow meter and self-input, zone of user is idenifed where each zone may have one or more different medications and dosages levels according to each zone (user condition) configuration and medication used. An indication is generated and displayed to the user displaying the different medications dosage levels where a dosage may be changed [interpreted as adjustment] according to the user zone (condition) (Madjd: [Fig 4A-C, 5D, 17], [0051], [0053], [0076], [0078]; the system can alert the user of the updated action plan, for example, via email or mobile notification or alert. For example, the system can automatically display the updated action plan to the user or patient in 807. In some cases, the user or patient can confirm and accept the action plan, [0090], [0093]; upon zone determination…, an indicator or alert, for example pop-up alert can be displayed to inform the user of red zone 1801. Information or instructions can be displayed to the user, for example, in accordance with the action plan for the red zone, [0118], [0120]; all medication is displayed and the user can enter the medication taken in accordance with instructions associated with the implemented one…, 
wherein the indication is at least one of a graphic or textual display on the handheld mobile computer (Madjd: [0078]; the system can alert the user of the updated action plan, for example, via email or mobile notification or alert. For example, the system can automatically display the updated action plan to the user or patient in 807. In some cases, the user or patient can confirm and accept the action plan, [0120]; the action plan steps progress in the interface 502, the system can require the user Vicki to take VENTOLIN HFA (albuterol sulfate), and the medication interface 503 can be updated, for example, automatically, to show VENTOLIN HFA (albuterol sulfate) in the list of medications for user Vicki… all medication is displayed and the user can enter the medication taken in accordance with instructions associated with the implemented one…, [0128]). 
Madjd discloses using a measurement device to receive parameters such as peak expiratory flow that may be used for input to identify a zone and configuration associated with each zone, however Madjd does not expressly disclose a “spirometer” device and communicating electronically with the mobile computer and collection of lung function parameters for dosage adjustment 

Krasilchikov teaches
a spirometer for measuring at least lung volume Krasilchikov discloses a spirometer comprising a processor for calculating and determining airflow and volume of air passing 
the handheld mobile computer being a mobile smart phone interoperable coupled to the spirometer and configured to communicate electronically with the spirometer to receive the measured lung volume Krasilchikov discloses a portable jet spirometer that maybe carried by a user and integrates with mobile phones where data may communicate bi-directionally and the spirometer comprises an electronic processor for measuring lung flow rate and volume [interpreted as lung flow rate and lung volume] and transmit data using cellular network to a cellular phone [mobile smart phone] (Krasilchikov: [Fig. 7, 16, 17], [0020]-[0021], [0036], [0064]-[0065], [0079])
the lung volume measured by the spirometer Krasilchikov discloses a spirometer comprising a processor for calculating and determining airflow and volume of air passing through the lungs at exhale and inhale [lung volume] (Krasilchikov: [Fig. 7, 17], [0061], [0065])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd to incorporate measuring lung volume using spirometer, as taught by Krasilchikov which helps evaluating pulmonary respiratory functions and vital capacity of humans (Krasilchikov: [0002]).
The combination of Madjd and Krasilchikov discloses based on a changes of the user’s zone (severity of condition), the medication and dosages changes based on the zone configuration settings and adjusted by the device in order to minimize or limit the user involvement in regards to medication and dosage (Madjd: [Fig 11A], [0078]; …,  [0080], [0089], [0093];), however it does not expressly discloses limit adjustment such that not to result in 

Hartlaub teaches 
wherein the handheld mobile computer is further configured to limit the dosage adjustment such that the dosage adjustment does not result in a dangerous dosage and does not result in a non-affective dosage, thereby avoiding overmedication and undermedication Hartlaub discloses dosage limits are set by the processor through comparing the amount of drug administrated based on the treatment plan. Based on comparing the dosage to the limit, the processor notifies the patient when a dose change that falls above or below the limits and limits the patient from adjusting or access to dosage limits and stops any request made for adjustment by the patient. By limiting the patient to adjust the dosage limit, an overdosing [overmedication] which is dangerous to the patient or under-dosing [under-medication] which is not effective dose (Hartlaub: [0009]-[0011], [0029]-[0031], [0037], [0039], [0042])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd and Krasilchikov to incorporate controlling and limiting adjustment of a dose by the processor to avoid over or under-dosage, as taught by Hartlaub which helps preventing accidental overdosing a patient or under-dosing treatment that is not efficient or effective (Hartlaub: [0008], [0038]).

Regarding Claim 2 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the computer is further configured to receive an automatic input and the configuration for generating the indication further is based on the automatic input Madjd discloses an automatic input using automatic input such as patient demographics to calculate the peak expiratory flow to determine the zone of the patient condition (Madjd: [0042], [0055]; [0078]; [0129]; the system can generate, for example, automatically, peak expiratory flow value thresholds).

Regarding Claim 3 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches teaches the system according to claim 1, wherein the indication is at least one of a text and a graphic message on a screen of the computer (Madjd: [0067] A user interface (UI) can allow a user to interact with systems of the disclosure, for example, for managing a health condition of the user. The UI, such as a graphical user interface (GUI), having various graphical, textual, audio, and video elements, can be provided on a display of a device of the user, for example, device 101, [0129]; red underline text "Take 2 puffs of FLOVENT™ (fluticasone) now" can be displayed).

Regarding Claim 4 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the spirometer is at least one of the following group: a spirometer, an accelerometer, a pulse oximeter, an impulse oscillometer (IOS), a blood sample device, a device sampling marker of inflammation, and/or a device sampling marker of inflammation from exhaled air Madjd does not explicitly teach spirometer. Krasilchikov teach a spirometer (Krasilchikov: [Fig. 7, 17], [0006], [0020], [0064]). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the indication is a dosage adjustment by one of the following adjustments or by a combination of at least one of the following adjustments: adjusting an amount of medicine delivered at each inhalation; adjusting a frequency of inhalations; adjusting a number of inhalations; and adjusting by adding a further medicine (Madjd: [Fig 4, 5], [0051]; medication dose, medication frequency, or both, can change depending on zone, [0080]; the method can display a zone setting screen corresponding to a zone being customized… The medications can be displayed together with information or parameters, for example, appropriate dosage, strength, frequency, and length of usage…, [0114]).

Regarding Claim 6 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the computer is a mobile phone and the configuration of the computer is an application on the mobile phone or an application in an internet cloud (Madjd: [Fig. 1], [0043]; The application can be installed, updated, and maintained as a computer program or application. The application can be downloaded to a computing device, for example, a smartphone, tablet…The application can be implemented remotely, for example, on an external or remote cloud server The application can be implemented remotely, for example, on an external or remote cloud server The application can be programmed to be implemented, with the aid of a computer processor, within an operating system embedded on, for example, a user device or terminal such as a computing device, or on external servers, [0060]-[0061]). 

Regarding Claim 7 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 2, wherein the automatic input is at least one of the following group: pollen levels, air pollution, weather conditions, biological parameter, pollen index, lung volume, air flow to or from lung, blood sample, blood sugar level, body weight, body surface area, environmental condition, humidity, air pressure, height above sea level, GPS position, recent or future user activity, nutrition intake, or user data Madjd discloses collection data to include weather condition, location, patient weight automatic input (Madjd: [0042], [0054], [0129]; the system can generate, for example, automatically, peak expiratory flow value thresholds).

Regarding Claim 8 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the system further comprises a reminding system to communicate when a dosage should be taken (Madjd: [0116]; the reminder can indicate whether the medication is to be taken once a day or as prescribed. Further the reminder can indicate when, for example, times doses of the medication are to be administered).

Regarding Claim 9 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the lung volume is added manually by a user to the system Madjd teaches adding manually input parameters to the system (Madjd: [Fig. 5], [0089]; the user can enter health data, for example, asthma data, [0112], [0118]), however, does not teach lung volume. Krasilchikov discloses airflow and volume of air passing through the lungs at exhale and inhale [lung volume] (Krasilchikov: [Fig. 7, 17], [0065]).


Regarding Claim 11 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the computer is further configured for providing reports or logged information regarding a user's condition based on the lung volume Madjd discloses an activity log that included plurality of data collected (Madjd: [0041]; The application can allow users to log easily and quickly, for example, asthma activity, medications, causes of asthma, and other information in the form of a diary, [0112]; a "diary chart" control 309, for example, for displaying a log of user activity and health events), but does not teach lung volume. Krasilchikov discloses airflow and volume of air passing through the lungs at exhale and inhale [lung volume] (Krasilchikov: [Fig. 7, 17], [0065]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 13 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the inhaler is selected from a group consisting of a powder dose metered inhaler, an aerosol form inhaler, a nebulised form inhaler, and any kind of dosage delivery apparatus Madjd disclose an aerosol inhaler (Madjd: [0051]; a metered-dose inhaler is a self-administered quick-relief delivery device system for treating asthma, … can deliver a given amount of medication to the lungs in the form of a short burst of aerosolized medication). 

Regarding Claim 15 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches a dosage regime for a dosage system according to claim 1, wherein a dosage of medicine is adjusted to one of the plurality of levels of dosage of the data set Madjd discloses the dose level is adjusted according to the medication type and the determined patient condition zone where every zone has different level of dosage associated with a medication (Madjd: [Fig 4A-C, 5D, 17], [0051], [0053], [0076], [0078], [0088]; the system can automatically generate, a prompt or pop-up inquiring how the user feels… The system can then determine user zone 1706,… when users decide to enter past data from memory or from other sources, for example, paper notes, diaries or medical records, [0092], [0118]-[0122], [0124]-[0126], [0129]; The instruction section can include, for example, instructions to take control medications every day, to take a medication, for example, under given circumstances, take a puff of FLOVENT™ (fluticasone), and to avoid factors that make the health condition, for example, asthma, worse, [0130]).

Regarding Claim 16 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 8, wherein the communication is made via at least one of the following: a phone; a mobile phone; a smartphone; sms; and an e-mail (Madjd: [0078], [0093]; the alert can be active, for example, via pager, phone call, mobile alert, SMS or email)


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madjd et al. (US 2015/0269348 A1 – “Madjd”) in view of Krasilchikov et al. (US 2007/0239058A1 – “Krasilchikov”) in view of Hartlaub et al. (US 2001/0037083 Al –“Hartlaub”) in view of Gossage et al. (US Pub. 20120328606 A1 –“Gossage”)

Regarding Claim 10 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the spirometer is configured to… 
The combination of Madjd, Krasilchikov, Hartlaub discloses using anti-inflammatory medication, however does not teach that measure inflammation marker using Nitirc Oxide, to adjust the dosage of the inhaler. 
Gossage teaches 
measure markers of inflammation from an airway of a user, preferably a fraction of exhaled Nitric Oxide (FeNO), and the system is configured to use this as the parameter to adjust the dosage of the inhaler Gossage disclose the use of the Nitirc Oxide in measuring and treating eosinophilic marker which is a buildup of white blood cells that causes the inflammation in asthma patients (Gossage: [007]; tailoring of asthma treatment based on eosinophilic markers (exhaled nitric oxide or sputum eosinophils)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Madjd, Krasilchikov, Hartlaub to incorporate the inflammation marker measurement from one of the measurement devices is used to adjust the dosage level of the inhaler, as taught by Gossage which will provide better screening for inflammation that will result in better life style and reducing healthcare cost (Gossage: [0004]; Inflammation, an important feature in severe asthma, exhibits different phenotypes that can be characterized by persistence of varying degrees; Severe asthma patients 

Regarding Claim 17 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, wherein the system is configured to collect at least one of information and parameters from a user's electronic diary and the information from a user's electronic diary comprises past, present, and future information regarding at least one of the following group:…, and location 
Madjd discloses an activity log that included plurality of data collected (Madjd: [0041]; The application can allow users to log easily and quickly, for example, asthma activity, medications, causes of asthma, and other information in the form of a diary, [0112]; a "diary chart" control 309, for example, for displaying a log of user activity and health events).
However the combination of Madjd, Krasilchikov, Hartlaub does not teach a record of exercise activity.
Gossage teaches collecting past, present, and future information regarding at least one of the following group: gym visits, exercises (Gossage: [0165]; subjects have not exercised or performed spirometry for about one hour, or about 2 hours, or about 3 hours).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Madjd, Krasilchikov, Hartlaub to incorporate the history and plans for performing exercise, as taught by Gossage which will provide a prediction of the measurement results (Gossage: [0163] Non-limiting examples of factors that can influence the FE No measurements include exercise).
.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Madjd et al. (US 2015/0269348 A1 – hereinafter Madjd) in view of Krasilchikov et al. (US 2007/0239058A1 – “Krasilchikov”) in view of Hartlaub et al. (US 2001/0037083 Al –“Hartlaub”) in view of Imran (US 2010/0078015 A1)

Regarding Claim 12 (Previously Presented), the combination of Madjd, Krasilchikov, Hartlaub teaches the system according to claim 1, 
However the combination of Madjd, Krasilchikov, Hartlaub does not expressly teach the inhaler used to provide insulin dosage 
Imran teaches
wherein the inhaler is configured to provide a dosage of insulin for treatment of diabetes (Imran: [0030] Embodiments of inhaler 100 and various methods of use can be adapted for dispensing a variety of inhaled drugs to treat a number of conditions… inhaler 100 can be adapted for delivering inhaled medication into the deep lung tissue for absorption into the blood stream. Particular embodiments can be adapted to deliver inhaled insulin into the deep lung tissue for absorption into the blood stream for treatment of diabetes and related disease).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Madjd, Krasilchikov, Hartlaub to incorporate the configuration of the inhaler to provide insulin dosage, as taught by Imran which helps providing a rapid delivery of medication to the patient (Imran: [0004] Inhalers provide a benefit of ensuring any drug or other therapeutic agent distributed as an inhalant is quickly delivered to a target pulmonary site).


Response to Amendment
Applicant's arguments filed 08/31/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant argument with respect to the 35 U.S.C. § 112(a) rejection on pages 6.
In light of the claim amendment, Examiner withdraw the 112(a) rejection in the Final OA dated 07/08/2021.
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 6-15 in regards to claim(s) 1 have been fully considered but are not persuasive.
In response to the Applicant argument regarding the OA still refers to Madjd and not Madjd provisional in the rejection, Examiner would like to draw the attention of the Applicant that while an OA uses a publication document in a rejection, the publication uses the benefit of its provisional disclosure. Examiner has explained in the previous Office Actions that the paragraphs or at least part of the paragraphs cited in the rejection in Madjd are disclosed in Madjd provisional and Examiner has mapped both specifications for the Applicant convenience. For example, Madjd and Madjd provisional mapped as the following:
Madjd Publication
Madjd Provisional
Para 35-36
Para 02-03
Para 41-44
Para 34-37
Para 52-53
Para 41-42
Para 54
Para 44
Para 60-61
Para 50-51
Para 74
Para 64
Para 78
Para 68
Para 80-81
Para 70-71
Para 88
Para 78
Para 92
Par 82
Para 114
Para 104
Para 118-119
Para 108-109
Para 121-122
Para 111-112

Para 117-118
Para 130
Para 120


In response to the Applicant argument that the OA has not demonstrated the handheld is a mobile device or smart phone configured as required by claim 1 (point i) where the Applicant argues the “system” in Examiner explanation as system 100, Examiner respectfully disagree. The claim recites a handheld mobile computer which is further disclosed as a mobile phone and under the broadest reasonable interpretation, a handled mobile device maybe any mobile device with computing capabilities such as mobile phone, PDA, etc. Moreover Madjd discloses utilizing a mobile device for implementing the system where the system comprises an application which is referred to as “health management system”. Applicant further argues that the functionality of the system is not implemented on a mobile device as the system 100 stated in Madjd [0035] and [0036] includes a communication channel coupled to a user terminal. In Madjd [0035], [0036], it disclose system 100 that is referring to a scheme of different components that implement the method a system that is comprising a user terminal where the user terminal can be a mobile device. Part of the system 100 is a user terminal comprises a communication interface is communicates with different entities that is for collecting data such the user’s data, environmental and context or location data in order to process the data at the user terminal “mobile device”. While the system for implementing creating a health plan is disclosed as an application “the health management system” implemented on a mobile device. This is similar to the Applicant system Fig. 1 disclosing different components to feed information to a device for creating health plan.
Further Applicant argued that the health management system is a server based, Examiner respectfully disagree. The system disclosed in Madjd comprising an application “the health management system” being implemented on a mobile device (Madjd: [0060], [0061], [0078]) which clearly discloses implementing the application “health management system” that may be a stand-alone to perform creating an action plan using algorithm and according to the region, regulations, medication in use, etc. (Madjd: [0078]). In addition as explained by the Examiner that the system disclosed in Madjd can be implemented on a server “cloud” OR stand-alone on a mobile device where an action plan can be created on the mobile device (Madjd: [0060]-[0061], [0068], [0078], [0102]) which is similar to the Applicant system or application that may be implemented on a mobile device or a cloud (server) (see, Applicant, [p. 3, line 27-29], [p.8, line 18-22]). Accordingly the system in Madjd is implemented on the cloud server OR stand-alone on a mobile device.
In further Applicant argument that the Examiner has not clearly identified features of Madjd corresponds to the claimed smart phone in claim 1, Examiner respectfully finds the recited paragraphs are clearly reciting the functions of the application “the health management system” implemented on the mobile device as mentioned above. As argued by the Applicant that the Examiner incorrectly mixes the user terminal coupled to the system, Examiner respectfully disagree. As explained above that the system can be implemented on a cloud and/or a stand-alone on a mobile device such as a smart phone. The Applicant further argues the no indication that the smart phone is implementing the system 100 in Madjd Fig. 1, while the Examiner is reciting the system 100 disclosing a combination of components that constructs the system 100 that is comprising a mobile phone and the mobile device implements the system “the health management system”. 
In response to the Applicant argument that the OA did not demonstrate dosage adjustment based on lung volume (point ii), Examiner respectfully disagree. The claim under broadest reasonable interpretation recites adjustment based on lung volume, where the lung volume is an input that provides an indicator to a user condition and based on the condition, the dosage may be changed. Madjd discloses using peak flow values to determine the zone (condition) of the user (Madjad: [0051], [0053]) and change dosage based on the zone. The reference Tchernichovsky discloses determining lung volume however, Examiner has added a new reference Krasilchikov that in combination discloses measuring volume of exhale and inhale to lungs [lung volume] using spirometer and transmitting measurement to a cellular phone where measurements may be may be incorporated by the reference Madjd to determined condition of the user and change the dosage accordingly making the claimed feature obvious.
In response to the Applicant argument that the cited combination fails to discloses limiting the dosage adjustment not to result in a dangerous or non-effective dosage, (pint iii), Examiner respectfully disagree. The claim under the broadest reasonable interpretation recites limiting adjustment which is interpreted as reducing a user involvement to perform an adjustment as Madjd discloses changes based on the zone settings and adjusted dosage by the device which in turn minimize or limit the user involvement in regards to medication and dosage limits adjustment (Madjd: [Fig 11A], [0045], [0078]; …,  [0080], [0089], [0093];) however for limiting adjustment by the user such that not to result in unsafe dosages which may be caused by overdose or over-medication or under-doses or under-medication that may deliver ineffective dosage, Examiner has added a new reference “Hartlaub” that expressly discloses controlling the dosage not to over or under-dosage that may cause a risk or unsuccessful treatment to the user.
In response to the Applicant argument that the cited fails to discloses several configuration as claimed in claim 1, (point iv), arguing that the combination fails to teach a) configured to create data set, b) configured to store data setting, c) generate an indication of dosage adjustment, Examiner respectfully disagree. The claim limitations interpreted under it broadest reasonable interpretation recites a) configured to create data set where in Madjd [0046], [0078], the action plan data set can be created based on a user condition severity such as different zones can be identified, e.g. red, yellow green zone, or more zones depending on the region where each zone would create a data set for a treatment plan that follow regulations. In response to the argument regarding b) configured to store the data set in the memory of the mobile computer where in Madjd [Fig. 1], [0061], [0078], [0081], the user terminal such as the mobile device (e.g. smart phone) is configured to perform a stand-alone system to create different zones configurations and save it on a local storage device that is coupled to the user mobile device. In addition, the Applicant argues that the storage is a server-based system while Madjd discloses a local storage coupled to a mobile device [Fig. 1], and a local storage part of a server [Fig. 2] which are two different storages each is utilized based on the “health management system” implementation method. In addition, Madjd [Fig. 5] discloses creating an action plan using inputs and store it on a mobile device. In response to the argument c) the handheld configured to generate indication for a dosage adjustment, as mentioned above that Madjd [Fig 5A-D, 17, 18], [0051], [0053], [0076], discloses dosage adjustment based on input such as flow meter and self-input regarding a user condition and discloses the different dosages levels according to each zone (user condition) and medication used whereas the lung volume is an input that provides an indicator to a user condition and based on the condition, the dosage may be changed. An indication is generated and displayed to the user displaying the different medications dosage levels [interpreted as adjustment] to be used according to the user zone (condition). The reference Tchernichovsky discloses determining lung volume however, Examiner has added a new reference Krasilchikov that in combination discloses measuring volume of exhale and inhale to lungs [lung volume] using spirometer and transmitting measurement to a cellular phone where measurements may be may be incorporated by the reference Madjd to determined condition of the user and change the dosage accordingly making the claimed feature obvious.
In response to the Applicant argument that Madjd performs the action plan and store it on a server and the health management system is on a server, Examiner respectfully disagree. Madjd as mentioned above discloses a stand-alone system “health management system” may be implemented on a stand-alone mobile device or on a cloud “server” where an action plan can be created using the “health management system” implement on the mobile device (Madjd: [0060]-[0061], [0068], [0078], [0102]) which is similar to the Applicant system or application that may be implemented on a mobile device (30) or a cloud (server) (see, Applicant, [p. 3, line 27-29], [p.8, line 18-22]). Applicant further argued in Madjd the action plan cannot be updated by a device measurement sent to a server but updated by a medical provider, Examiner respectfully disagree. Madjd [Fig. 5B], [0092], [0119] discloses “health management system” on the user device updating the medication based on user’s zone (condition) and using user’s input. Applicant argued that the Examiner relied on Madjd [0081], for storing locally and pushing information to the cloud arguing that the information is not action plan but as mentioned in the paragraph, Examiner respectfully disagree. Madjad [0081] discloses information processed according to Fig. 11A which identifies zone setting as being customized and correlating the zone with the medication and dosages, use additional input from a user, associate the zone with the action plan, identify the action plan and store it. Accordingly the information disclosed is referred the identified action plan which is stored locally and may be pushed to the cloud.
Therefore, Applicant's remarks with regard to the references for the amended claim 1 are moot in light of the inclusion in the claim above and therefore all the dependent claims are rejected accordingly.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2011/0282228		Methods And Devices For Determining Pulmonary Measurements
US 2015/0273165		Systems And Methods For Administering Pulmonary Medications

The references are relevant since it discloses handheld device for communicating with measurement devices for collecting pulmonary measurement data and dosage adjustment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626